United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bronx, NY, Employer
__________________________________________
Appearances:
Stephen Larkin, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0250
Issued: May 2, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 29, 2015 appellant, through her representative, filed a timely application
for review of an October 28, 2015 decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her request for reconsideration without conducting a merit review. In its
October 28, 2015 decision, OWCP found that appellant’s reconsideration request, received on
March 17, 2015, was insufficient to warrant a merit review of the claim.
The Board notes that most recent merit decision in this case is OWCP’s February 5, 2015
decision. On March 17, 2015 OWCP received appellant’s reconsideration request. It did not
issue a decision on appellant’s request for reconsideration until October 28, 2015, over seven
months after the request was made. The Board finds that appellant is entitled to a merit review
of her case. When a reconsideration decision is delayed beyond 90 days, and the delay
jeopardizes the claimant’s right to review of the merits of the case by the Board, OWCP should
conduct a merit review.1 Appellant had 180 days, or until August 4, 2015, to appeal OWCP’s
February 5, 2015 merit decision to the Board.2 The Board finds that OWCP’s delay of over
seven months in issuing a decision on appellant’s reconsideration request effectively precluded
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7.a (October 2011).

2

See 20 C.F.R. § 501.3(e).

appellant from appealing OWCP’s most recent merit decision on her claim to the Board. Had
OWCP acted upon appellant’s request within 90 days, appellant would have been able to seek
review of OWCP’s February 5, 2015 merit decision before the Board.3
Accordingly, the Board will set aside OWCP’s October 28, 2015 decision and remand the
case for OWCP to issue an appropriate decision on the merits of the claim in order to preserve
appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the October 28, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order.
Issued: May 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

See Geoma R. Munn, 50 ECAB 242 (1999); Joseph L. Cabral, 44 ECAB 152 (1992); Debra E. Stoler, 43 ECAB
561 (1992); Carlos Tola, 42 ECAB 337 (1991) (remanding cases for merit review where OWCP delayed issuance of
reconsideration decisions).

2

